Citation Nr: 0503783	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  96-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
post-traumatic stress disorder (PTSD) and dyspnea and a 
compensable rating for malaria.  

Subsequently, the RO granted service connection for PTSD in 
an October 1996 rating decision.  The October 1996 grant of 
service connection for PTSD has resulted in there being no 
case or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  As the 
veteran has not perfected an appeal as to the issue of the 
evaluation of PTSD, the issue is not currently in appellate 
status.  See Grantham v. Brown, 114 F 3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board of Veterans' Appeals (Board) in a December 1998 
decision and remand denied service connection for dyspnea and 
remanded the issue of a compensable rating for malaria.  
After obtaining additional evidence the claim was returned to 
the Board for further appellate review.  

In November 2002, the Board undertook additional development 
of the veteran's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in June 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claim has been returned to the Board.  The RO 
completed the actions ordered in the June 2003 remand, 
considered the additional evidence obtained and issued the 
veteran a letter in January 2004 and a supplemental statement 
of the case in March 2004.  The claim is now ready for 
further appellate review.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

The evidence does not demonstrate the veteran has active 
malaria or any residuals of malaria.  There is no evidence 
which demonstrates liver or spleen damage, anemia, or 
moderate disability related to the veteran's service 
connected malaria.  


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 4.88, 
4.88b, Diagnostic Code 6304 (1995); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision in August 1995 preceded the passage of the VCAA into 
law.  

The RO in January 2002 notified the veteran of the provisions 
of the VCAA.  Subsequently the RO issued supplemental 
statements of the case to the veteran in April 2002, August 
2003 and March 2004 and letters in February 2003, March 2003, 
January 2004, and July 2004 which apprised him of the actions 
taken on his behalf the evidence necessary to support his 
claim and who had the burden of obtaining evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portions of the rating schedule 
dealing with systemic diseases including malaria.  See 
61 Fed. Reg. 39875 (1996).  The revised regulations became 
effective August 30, 1996.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  However, 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2004); VAOPGCPREC 3-2000.  

The version of the regulations as reflected at 38 C.F.R. 
§ 4.88 and 4.88b, Diagnostic Code 6304 (1995) provided as 
follows:

Malaria, once identified by clinical and laboratory methods, 
or by clinical methods alone where the disease is endemic, is 
rated on the basis of the clinical course of the disease, the 
frequency and severity of recurrences, and the necessity for 
and the reaction to medication, not the presence or absence 
of parasites. When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration, controlled by medication specific for malaria.  
38 C.F.R. § 3.88 (1995).  

Malaria evaluated under 38 C.F.R. § 4.88b, Code 6304, Note 1 
(1995), is rated based on dates and frequency of recurrences 
and relapses and severity of significant residuals, if any, 
based on the clinical records of the service department or 
other acceptable evidence relating to the period of service, 
or on medical evidence relating to the period after 
discharge, recording sufficient clinical findings, when 
considered in accordance with all other data of record, to 
support the conclusion that there exists a compensable or 
higher degree of disability from malaria.  Compensable 
ratings will not be assigned based on the veteran's 
unsupported claim or statement.  The evidence of others under 
oath may be accepted to establish frequency of relapses or 
recurrences over a period of one year only, from date of last 
medically confirmed relapse or recurrence in service or 
subsequently.  

Section 4.88b, Diagnostic Code 6304, Note 2 provides that 
following expiration of the 36 month period from the initial 
date of a compensable rating the veteran must report to VA 
hospital, or outpatient clinic, or to a VA fee basis 
physician during an actual relapse of the disease.  Following 
the expiration of the 36 month period, a prepared slide of 
the veteran's blood smear will be read in the local VA 
laboratory, and, if the interpretation is positive, the 
prepared slide will be mailed in a suitable contained 
addressed to the Director, Compensation and Pension Service, 
with proper identification of the veteran, including C-number 
and time and place of smear, before further acceptance of the 
diagnosis of malaria for rating purposes.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1995), a 10 
percent evaluation may be assigned where the evidence shows 
that the disability was recently active with one relapse in 
the past year; or old cases with moderate disability.  A 
30 percent evaluation may be assigned where the disability 
was recently active with two relapses in past six months; or 
old cases with anemia.  A 50 percent evaluation may be 
assigned where the disability is clinically active so as to 
require intensive treatment; recently active with three or 
more relapses over past six months; or old cases with marked 
general impairment of health.  A 100 percent evaluation may 
be assigned where the evidence demonstrates that the 
disability was clinically active so as to require hospital 
treatment for a contemplated or elapsed period of 14 days or 
more; or with a combination of cerebral symptoms, enlarged 
spleen, anemia or other severe symptoms.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1995).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, as in the case of 
Diagnostic Code 6304, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1995).

Effective August 30, 1996, the criteria are as follows:

Malaria: As active disease is rated as 100 percent disabling.  
Note: The diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  

Factual Background and Analysis.  In the instance case, the 
questions to be answered before assigning a rating for the 
veteran's malaria are: what was the initial date of service 
connection for malaria and assignment of any compensable 
rating, is there is a subsequent VA diagnosis of active 
malaria after the initial 36 months of any compensable 
rating; and if not, is evidence demonstrating residuals of 
malaria.  The Board has limited its recital of the facts to 
those considerations.  

The RO granted service connection for malaria in a January 
1970 rating decision.  A 10 percent rating was assigned from 
December 1969 to December 1970.  The February 1970 award 
letter clearly indicated that in December 1970 the evaluation 
would then be zero.  

There is no communication in the claims folder from the 
veteran dated between January 1970 and the veteran's February 
1986 claim for an increased rating for malaria.  The evidence 
clearly establishes that no extensions of the initial one 
year compensable rating were sought by the veteran.  The 
current appeal arises from a claim submitted in September 
1994 for an increased rating for malaria.  Clearly the 
initial 36 month period provided for initial assignment of a 
compensable rating based on the initial diagnosis of active 
malaria has passed.  

Any subsequent rating for active malaria requires a finding 
of active malaria diagnosed by VA from blood smears.  Both 
the old and new regulations require confirmation of malarial 
parasites in blood smears to allow a compensable rating based 
upon relapses of malaria.  

After carefully reviewing the claims folder the Board found 
no acceptable evidence of any confirmation of malarial 
parasites in blood smears by VA during the rating period.  
Neither the statements of the veteran or private medical 
records, which do not include results of blood smears 
demonstrating malarial parasites, are sufficient to meet the 
specific requirements of 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (1995) and (2004).  The veteran's representative has 
questioned why the statement from the veteran's chiropractor 
was insufficient to establish evidence of relapse.  The 
regulations as set out above clearly state blood smears are 
required with evidence of parasites.  Clinical diagnosis 
alone is not acceptable.  The Board considered 38 C.F.R. 
§ 4.88 (1995) which provides the benefit of the doubt be 
given to lay evidence of relapse for some time.  When 
38 C.F.R. § 4.88 (1995) is read in conjunction with the 
instructions set out in 38 C.F.R. § 4.88b, Diagnostic Code 
6304, Note (2), it is clear, some time does not extend beyond 
the initial 36 month period.  

The only blood smears analyzed by VA during the rating period 
were negative for parasites.  The VA examiner in February 
2003 noted there had been no laboratory confirmation of 
plasmodium parasitization since 1970.  The February 2003 VA 
parasitology report indicated no parasites were seen in blood 
smears taken during the examination.  The VA examiner 
concluded the veteran's non-insulin dependent diabetes 
mellitus, hyperlipidemia, and chemical hepatic inflammation 
were more likely than not causing his relapsing symptoms and 
signs, rather, than relapsing malaria.  A compensable rating 
for malaria based on active disease is not warranted under 
either the old or new criteria.  

Compensable ratings may also be assigned based on residuals 
of malaria.  The veteran has testified that he is debilitated 
as a result of his service-connected malaria.  The VA 
examination report in February 2003 included a review of the 
veteran's records, extensive testing including an abdominal 
computed tomography scan and laboratory studies.  No 
abnormality of either the spleen or liver was identified.  

The veteran is competent to report his symptoms such as 
fevers, malaise, etc.  A lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His testimony and statements are not competent 
evidence that the veteran has residuals of his malaria.  

The veteran's chiropractor has written several statements to 
the effect that he witnessed the veteran with relapses of 
malaria, but he has not identified any residuals of active 
malaria.  The Board placed greater weight on the findings of 
the February 2003 VA examination as it included a review of 
the veteran's history and extensive testing, in addition to a 
physical examination.  The conclusion that the veteran does 
not have any residuals of malarial is consistent with the 
laboratory tests, CT scan and clinical records.  

As the evidence does not demonstrate the veteran has 
residuals of his service-connected malaria, a compensable 
rating based on residual disability is not warranted under 
either the old or new criteria.  

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for malaria.  


ORDER

A compensable rating for malaria is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


